—Appeal by the defendant from a judgment of the Supreme Court, Kings County *553(Feldman, J.), rendered July 12, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
In response to a radio transmission reporting a burglary in progress and describing three Hispanic male perpetrators, the arresting police officer properly stopped and began questioning the defendant, whose physical appearance was consistent with the description received. In addition, a bystander, whom the police subsequently learned had placed the call to the police reporting a burglary, pointed toward the defendant and his companion. Once the officer observed the bulge in the defendant’s jacket pocket, he was justified in conducting a limited pat-down search to ascertain whether the defendant was armed with a weapon (see, People v Pagan, 173 AD2d 744; People v Agyman, 204 AD2d 731). Therefore, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the gun found in the defendant’s jacket pocket. O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.